Citation Nr: 1621280	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to an increased rating, greater than 20 percent prior to September 17, 2012, and after October 1, 2013, for thoracolumbar spine degenerative disc disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from August 1998 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee.

In October 2015, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing held in Muskogee. An error occurred with the audio recording of that hearing, and a transcript could not be produced. The Veteran was notified of the error and offered a new hearing before a new VLJ - an offer he accepted in December 2015. In January 2016, the Veteran testified via videoconferencing before the undersigned VLJ. Where a second hearing must be held because the original hearing was not recorded in whole or in part due to equipment failure or other cause, or the official transcript of the original hearing is lost or destroyed and the recording upon which it was based is no longer available, a panel hearing is not necessary and the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011) is not applicable. See 38 C.F.R. § 20.717 (2015). Rather, the original hearing is treated as if it did not exist, and only the VLJ who presided over the second hearing will decide the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking an increased rating for degenerative disc disease of the thoracolumbar spine, in addition to TDIU. During his hearing before the undersigned, outstanding relevant treatment records were identified, and the Board further finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2015). If any notice has been found not to have been sent, steps should be taken to correct the deficiency.

2. Ask the Veteran to identify all relevant outstanding VA and private treatment records, and obtain any outstanding records which are not duplicative of evidence already received. If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. 38 U.S.C.A. § 5103A(b)(2) (West 2014).

THE VETERAN IS REMINDED THAT HE MAY SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR HIS LUMBAR SPINE DISORDER DURING THE COURSE OF THIS APPEAL - TO INCLUDE EVIDENCE OF INCAPACITATING EPISODES.

3. The examiner must note that the complete e-folder has been reviewed. Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail. The examiner must elicit a complete history of the Veteran's symptomatology and problems and note that the Veteran's personal statements have been considered. 

The examiner must specifically assess the severity of the Veteran's lumbar spine disability, including the current ranges of motion, along with any objective evidence of pain. If motion is specifically limited by pain due to the disability, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested. 

All indicated diagnostic tests and studies should be accomplished. All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing. In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain, and assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement and excess fatigability on use must be described and, to the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion. The examiner must also specify if ankylosis is present. A complete rationale for all opinions expressed must be included in the examination report.

The examiner must state whether the Veteran has intervertebral disc syndrome, and if so, whether intervertebral disc syndrome has resulted in incapacitating episodes at any time during the period on appeal (i.e., since January 2012). The examiner is advised that for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that REQUIRES BED REST PRESCRIBED BY A PHYSICIAN AND TREATMENT BY A PHYSICIAN.

4. Following completion of the above, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

After evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., right lower extremity radiculopathy, degenerative disc disease of the thoracolumbar spine, right wrist strain, right ring finger strain, right knee arthritis, bilateral plantar fasciitis, bronchitis, left ear hearing loss, status post laminectomy scar, and erectile dysfunction) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

5. After the development requested above has been completed to the extent possible, readjudicate BOTH issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




